 In the Matter Of HARRY C. MOORE, D,/B/A MOORE-EASTWOOD AND COM-PANYandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA, LOCAL 768, CIOandMOORS-EASTWOOD EMPLOYEES UNIONCase No. 9-RE-14.-Decided November 5, 1946Mr. Robert F. Young,of Dayton, Ohio, for the Employer.Mr. Robert E. Karc/i,of Dayton, Ohio, for the Association.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Dayton,Ohio, on September 13, 1946, before Martin Sacks, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERHarry C. Moore, d/b/a Moore-Eastwood and Company, hereincalled the Employer, is engaged at its Dayton, Ohio, plant in themanufacture of small parts for the aircraft industry.During theyear ending July 31, 1945, the Employer purchased raw materialsvalued at approximately $100,000, of which about 50 percent was re-ceived from points outside the State of Ohio.During the same period,theEmployermanufactured products valued at approximately$530,000, of which about 75 percent was sold and shipped to pointsoutside the State of Ohio.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.0-If.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local768, herein called the CIO, is a labor organization affiliated with the71 N. L. R. B., No. 86.591717734-47-voI 71-39 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDCongress of Industrial Organizations, claiming to represent employeesof the Employer.,Moore-Eastwood Employees Union, herein called the Association,is an unaffiliated labor organization, claiming to represent employeesof the Employer.III. THE QUESTION CONCERNING REPRESENTATIONOn December 22, 1943, the Employer and the CIO executed a collec-tive bargaining agreement which provided that it was to continue ineffect for 1 year, and from year to year thereafter in the absence ofwritten notice by either party to the other, 30 days prior to any anni-versary date, of a desire to terminate.On November 20, 1945, theEmployer, in accordance with the provisions of the 1943 contract,notified the CIO of its intention to terminate the agreement.At aconference held on January 11, 1946, between the Employer and theCIO, the CIO requested continued recognition as exclusive bargainingrepresentative of employees of the Employer.And on March 5, 1946,the Association asserted a rival claim to representation of such em-ployees.The Employer, confronted with these conflicting claims,filed the petition in this proceeding on March 18, 1946.It is clear from these facts that the Employer apprised the CIO intimely fashion of a desire to terminate the 1943 agreement, and therebyeffectively forestalled its automatic renewal.Thus, this contractcannot operate as a bar to a current determination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn substantial accordance with the agreement of the Employerand the Association, we find that all production and maintenanceemployees of the Employer at its Dayton, Ohio, plant, including in-spectors, but excluding clerical and technical workers, and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.'Altnough duly served with notice,the CIO did not appear at the hearing.This unit is virtually identical to that described in the 1943 contract between theEmployer and the CIO. MOORE-EASTWOOD AND COMPANYV. THE DETERMINATION OF REPRESENTATIVES593We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.Although the CIO did not appear at the hearing, in view of its pastcontractual relationship with the Employer we shall accord it a placeon the ballot.3 If the CIO does not wish to participate in the election,however, it may withdraw from the ballot by informing the RegionalDirector for the Ninth Region to that effect within 10 days of theissuanceof this Decision and Direction of Election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Harry C. Moore, d/b/a Moore-Eastwood and Company, Dayton, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desire to berepresented by United Electrical, Radio & Machine Workers of Ameri-ca, Local 768, CIO, or by Moore-Eastwood Employees Union, for thepurposes of collective bargaining, or by neither.8Cf.Matter of J. Cook WastePaper Company,58 N. L.R. B. 1323.